Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 12/13/2019. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 objected to because of the following informalities: claim recites “wherein control system applies the yaw override command” in line 4. Claim should read “wherein the control system applies the yaw override command” instead.  Appropriate correction is required.
Claim 17 objected to because of the following informalities: claim recites “the yaw stabilization for teleoperations system comprise instructions” in line 3. Claim should read “the yaw stabilization for teleoperations system comprising instructions” instead.  Appropriate correction is required.
Claim 18 objected to because of the following informalities: claim does not end in a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communications system configured to receive one or more remote operation commands” in claim 1, “a yaw stabilization for teleoperations system to derive a filtered yaw command” in claim 1, “receiving one or more remote operations commands via a communications system” in claim 10, “a yaw stabilization for teleoperations system to derive a filtered yaw command” in claim 10, “receive one or more remote operations command via a communications system” in claim 16, and “a yaw stabilization for teleoperations system to derive a filtered yaw command” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 10740988 B2 (“Liu”).
	Regarding Claim 1. Liu teaches a system, comprising: 
	a vehicle system, comprising: 
	at least one sensor (A teleoperation system that interacts with an AV system to handle various types of events, or may inhibit the AV from traveling along a planned trajectory [Column 1, lines 15-23]. One or more sensors can be included on the AV for measuring or inferring the AV’s position, linear and angular velocity and acceleration, and heading [Column 11, lines 25-48]); 
	a communications system configured to receive one or more remote operations commands sent by a teleoperator (The AV may include a communication element that receives a command from the person to the driving control system for steering, acceleration, and deceleration the vehicle [Column 5, lines 32-43]); and 
	a control system configured to: 
	execute a yaw stabilization for teleoperations system to derive a filtered yaw command based on the one or more remote operations commands and the at least one sensor (A teleoperation server may comprise a trajectory primitive adjusting process to handle the parameters across primitives. For example, a maximum allowable yaw rotation rate may be configured by the teleoperator, and the primitive adjusting process may automatically modify the entry and exit speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded [Column 22, lines 9-26], which reads on stabilizing the yaw based on one or more remote operations commands and one or more of the sensors listed in Column 11, lines 25-48); and 
	adjust control of the vehicle system based on the filtered yaw command, on the one or more remote operations commands, or on a combination thereof (In some implementations, a teleoperation command may comprise a trajectory without a speed profile, the teleoperation command handling process may, by itself or by invoking the motion planning process, generate a speed profile that leads to safe traversal of the trajectory by considering data from other data sources [Column 27, lines 18-30]. A speed profile may be derived by dynamic programming where velocity constraints are propagated backward from the end to the beginning of the trajectory according to safety and comfort constraints. These constraints would include the primitive adjustments made by the primitive adjusting process in Column 22, lines 9-26, including an automatic modification of the speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded).
	Regarding Claim 2. Liu teaches the system of claim 1.
	Liu also teaches:
	wherein the control system is configured to execute the yaw stabilization for teleoperations system in a background process while receiving the one or more remote operations commands (In some implementations, the method may comprise causing a fallback intervention in the operation of the one or more autonomous driving capabilities of the vehicle [Column 2, lines 13-28]. The fallback intervention may comprise causing the vehicle to operate at a reduced velocity, or generating a new trajectory. The teleoperation command handling process handles fallback requests from the teleoperation event handling process based on one or more teleoperation events, teleoperation commands issued by the teleoperator, or both [Column 21, lines 25-39]. This can include a fallback intervention in the operation of the AV based on a determination that such an intervention is appropriate [Claims 1 and 16]. These fallback operations can include, but are not limited to: engaging fully autonomous mode, maintaining a nominal velocity or reducing velocity, continuing on a current trajectory, or planning a new trajectory [Column 18, lines 25-51]. This includes the trajectory adjusting process that may be used to set a maximum yaw rotation rate as described in Column 22, lines 9-26).
	Regarding Claim 3. Liu teaches the system of claim 1.
	Liu also teaches:
	wherein the control system is configured to adjust control of the vehicle system only via the filtered yaw command (When a maximum allowable yaw rotation rate is being configured by the teleoperator, the primitive adjusting process may automatically modify the entry and exit speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded [Column 22, lines 9-26]. Note that while the teleoperator can be a person, teleoperator functions can be performed fully automatically [Column 28, lines 1-4], so the system can even implement adjustment of the vehicle system purely via the yaw filtering command automatically).
	Regarding Claim 7. Liu teaches the system of claim 1.
	Liu also teaches:
	comprising a remote control system configured to transmit the one or more remote operations commands (The AV may include a communication element that receives a command from the person to the driving control system for steering, acceleration, and deceleration the vehicle [Column 5, lines 32-43]. FIG. 4A shows how a teleoperator at 470 through an interface at 460 can send a teleoperation command at 452 via a server at 450 in a form for use by the teleoperation command handling process at 440 [Column 14, lines 47-67, Column 15, lines 1-5]. The teleoperation command handling process then translates the teleoperation command into an AV system command at 442).
	Regarding Claim 9. Liu teaches the system of claim 1.
	Liu also teaches:
	wherein the yaw stabilization for teleoperations system is disposed in a remote operations control system geographically distant from a vehicle included in the vehicle system (The teleoperation server may perform the trajectory primitive adjusting process to handle the parameters across primitives [Column 22, lines 9-26], which includes the process for yaw stabilization, and the server can be in a remote location far from the AV [Column 11, lines 16-24]).
	Regarding Claim 10. Liu teaches a method, comprising:
	receiving one or more remote operations commands via a communications system included in a vehicle system (A method comprising determining that intervention in an operation of one or more autonomous driving capabilities of a vehicle is appropriate [Claim 1]. A teleoperation system that interacts with an AV system to handle various types of events, or may inhibit the AV from traveling along a planned trajectory [Column 1, lines 15-23]. One or more sensors can be included on the AV for measuring or inferring the AV’s position, linear and angular velocity and acceleration, and heading [Column 11, lines 25-48]. The AV may include a communication element that receives a command from the person to the driving control system for steering, acceleration, and deceleration the vehicle [Column 5, lines 32-43]); 
	executing, via a control system, a yaw stabilization for teleoperations system to derive a filtered yaw command based on the one or more remote operations commands and a at least one sensor signal (A teleoperation server may comprise a trajectory primitive adjusting process to handle the parameters across primitives [Column 22, lines 9-26]. For example, a maximum allowable yaw rotation rate may be configured by the teleoperator, and the primitive adjusting process may automatically modify the entry and exit speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded, which reads on stabilizing the yaw based on one or more remote operations commands and one or more of the sensors listed in Column 11, lines 25-48); and 
	adjusting, via the control system, control of the vehicle system based on the filtered yaw command, on the one or more remote operations commands, or on a combination thereof (In some implementations, a teleoperation command may comprise a trajectory without a speed profile, the teleoperation command handling process may, by itself or by invoking the motion planning process, generate a speed profile that leads to safe traversal of the trajectory by considering data from other data sources [Column 27, lines 18-30]. A speed profile may be derived by dynamic programming where velocity constraints are propagated backward from the end to the beginning of the trajectory according to safety and comfort constraints. These constraints would include the primitive adjustments made by the primitive adjusting process in Column 22, lines 9-26, including an automatic modification of the speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded).
	Regarding Claim 11. Liu teaches the method of claim 10.
	Liu also teaches:
	wherein executing, via the control system, the yaw stabilization for teleoperations system comprises executing the yaw stabilization for teleoperations system in a background process while receiving the one or more remote operations commands (In some implementations, the method may comprise causing a fallback intervention in the operation of the one or more autonomous driving capabilities of the vehicle [Column 2, lines 13-28]. The fallback intervention may comprise causing the vehicle the vehicle to operate at a reduced velocity, or generating a new trajectory. The teleoperation command handling process handles fallback requests from the teleoperation event handling process based on one or more teleoperation events, teleoperation commands issued by the teleoperator, or both [Column 21, lines 25-39]. This can include a fallback intervention in the operation of the AV based on a determination that such an intervention is appropriate [Claims 1 and 16]. These fallback operations can include, but are not limited to: engaging fully autonomous mode, maintaining a nominal velocity or reducing velocity, continuing on a current trajectory, or planning a new trajectory [Column 18, lines 25-51]. This includes the trajectory adjusting process that may be used to set a maximum yaw rotation rate as described in Column 22, lines 9-26).
	Regarding Claim 12. Liu teaches the method of claim 10.
	Liu also teaches:
	wherein adjusting, via the control system, control of the vehicle system comprises applying only the filtered yaw command to adjust the vehicle system (When a maximum allowable yaw rotation rate is being configured by the teleoperator, the primitive adjusting process may automatically modify the entry and exit speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded [Column 22, lines 9-26]. Note that while the teleoperator can be a person, teleoperator functions can be performed fully automatically [Column 28, lines 1-4], so the system can even implement adjustment of the vehicle system purely via the yaw filtering command automatically).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 10740988 B2 (“Liu”) as applied to claims 1 and 10 above, and further in view of Erhart et al. US 9789413 B2 (“Erhart”).
	Regarding Claim 4. Liu teaches the system of claim 1.
	Liu also teaches:
	wherein the yaw stabilization for teleoperations system is configured to derive the filtered yaw command from one or more remote operation commands based on a yaw prediction, wherein the yaw prediction is derived via a vehicle model (In some implementations, the AV system monitoring process may detect a failure in the AV system by a model-based approach. When a measurement associated with the current state deviates from its estimate, a system failure may occur. For example, dynamic quantities (e.g., velocity and orientation) of the AV with respect to throttle and steering commands is described in a dynamics model, and the monitoring process uses the dynamics model to estimate the dynamic quantities at time t based on the throttle and steering commands at time t−1. This model can either be hand-designed, identified using system identification approaches, or learned through neural networks [Column 16, lines 55-67, Column 17, lines 1-7]. In at least one embodiment, when a failure process occurs, a fallback request to keep traversing autonomously the current planned trajectory with a reduced velocity, either by invoking a motion panning process or at least requiring perception and sensing processes [Column 19, lines 14-34]).
	Liu does not teach:
	wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction.
	However, Erhart teaches:
	wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction (As shown in FIG. 4, the method of controlling the UAV includes comparing, by the controllers for parameters, a plurality of actual parameters versus a plurality of desired parameters at block 40, then identifying, by the controllers for parameters, correction values for the parameters at block 41, then mixing, by the command mixer, the correction values at block 42, and communicating the mixed values at the at least one command mixer to a corresponding rotor at block 43 [FIGS. 3A-B and 4, Column 7, lines 45-53]).
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the invention of Liu with wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction as taught by Erhart so as to apply a compensation amount if the robot is predicted to exceed the yaw threshold of Liu and bring the yaw of the vehicle back down to a tolerable amount. 
	Regarding Claim 5. Liu in combination with Erhart teaches the system of claim 4.
	Liu also teaches:
	wherein the vehicle model comprises a physics-based model of the vehicle system configured to derive yaw based on vehicle weight, vehicle speed, sensor data, vehicle geographic location, or a combination thereof (The model can be constructed based on measured qualities of the vehicle including dynamic qualities such as the vehicle’s velocity and orientation, along with past inputs and measurements associated with the current vehicle state [Column 16, lines 55-67, Column 17, lines 1-7]. Measurements of wheel speed can be taken from wheel speed sensors, or engine torque or individual wheel torque sensors can measure information about the vehicle’s torque, along with sensors for linear and angular velocity (yaw) and acceleration [Column 11, lines 25-48], so the model can be based on sensor data as well. The AV system may even apply a driving model trained in a past condition (geographic region, day time, evening time, peak time, etc.) [Column 18, lines 25-31, and Column 18, lines 61-67], so the model can be based on vehicle geographic location as well).
	Regarding Claim 8. Liu teaches the system of claim 1.
	Liu does not teach:
	wherein the yaw stabilization for teleoperations system is disposed in a vehicle included in the vehicle system.
	However, Erhart teaches:
	wherein the yaw stabilization for teleoperations system is disposed in a vehicle included in the vehicle system (The components required for the self-righting system reuses many of the components of the vehicle stability system, including sensors, the CPU of the Receiver at 110 of FIG. 5, and the stability system's firmware [Column 5, lines 40-55]. This includes correcting or compensating for anticipated yaw [Column 5, lines 20-39]. As shown in FIG. 5, this firmware is disposed on the vehicle itself).
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the invention of Liu with wherein the yaw stabilization for teleoperations system is disposed in a vehicle included in the vehicle system as taught by Erhart so as to allow the AV to perform its own yaw stabilization without requiring remote assistance, especially in areas where communication with a remote control or server is poor. 
	Regarding Claim 13. Liu teaches the method of claim 10.
	Liu also teaches:
	wherein the yaw stabilization for teleoperations system is configured to derive the filtered yaw command from one or more remote operation commands based on a yaw prediction, wherein the yaw prediction is derived via a vehicle model (In some implementations, the AV system monitoring process may detect a failure in the AV system by a model-based approach. When a measurement associated with the current state deviates from its estimate, a system failure may occur. For example, dynamic quantities (e.g., velocity and orientation) of the AV with respect to throttle and steering commands is described in a dynamics model, and the monitoring process uses the dynamics model to estimate the dynamic quantities at time t based on the throttle and steering commands at time t−1. This model can either be hand-designed, identified using system identification approaches, or learned through neural networks [Column 16, lines 55-67, Column 17, lines 1-7]. In at least one embodiment, when a failure process occurs, a fallback request to keep traversing autonomously the current planned trajectory with a reduced velocity, either by invoking a motion panning process or at least requiring perception and sensing processes [Column 19, lines 14-34]).
	Liu does not teach:
	wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction.
	However, Erhart teaches:
	wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction (As shown in FIG. 4, the method of controlling the UAV includes comparing, by the controllers for parameters, a plurality of actual parameters versus a plurality of desired parameters at block 40, then identifying, by the controllers for parameters, correction values for the parameters at block 41, then mixing, by the command mixer, the correction values at block 42, and communicating the mixed values at the at least one command mixer to a corresponding rotor at block 43 [FIGS. 3A-B and 4, Column 7, lines 45-53]).
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the invention of Liu with wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction as taught by Erhart so as to apply a compensation amount if the robot is predicted to exceed the yaw threshold of Liu and bring the yaw of the vehicle back down to a tolerable amount. 
	Regarding Claim 14. Liu in combination with Erhart teaches the method of claim 13.
	Liu also teaches:
	wherein the vehicle model comprises a physics-based model of the vehicle system configured to derive yaw based on vehicle weight, vehicle speed, sensor data, vehicle geographic location, or a combination thereof (The model can be constructed based on measured qualities of the vehicle including dynamic qualities such as the vehicle’s velocity and orientation, along with past inputs and measurements associated with the current vehicle state [Column 16, lines 55-67, Column 17, lines 1-7]. Measurements of wheel speed can be taken from wheel speed sensors, or engine torque or individual wheel torque sensors can measure information about the vehicle’s torque, along with sensors for linear and angular velocity (yaw) and acceleration [Column 11, lines 25-48], so the model can be based on sensor data as well. The AV system may even apply a driving model trained in a past condition (geographic region, day time, evening time, peak time, etc.) [Column 18, lines 25-31, and Column 18, lines 61-67], so the model can be based on vehicle geographic location as well).

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 10740988 B2 (“Liu”) as applied to claims 1 and 10 above, and further in view of Beard US 9120511 B1 (“Beard”).
	Regarding Claim 6. Liu teaches the system of claim 1.
	Liu does not teach:
	wherein the control system is configured to execute the yaw stabilization for teleoperations system to derive a yaw override command based on the one or more remote operations commands and the at least one sensor, wherein control system applies the yaw override command to replace at least one of the one or more remote operations commands.
	However, Beard teaches:
	wherein the control system is configured to execute the yaw stabilization for teleoperations system to derive a yaw override command based on the one or more remote operations commands and the at least one sensor, wherein control system applies the yaw override command to replace at least one of the one or more remote operations commands (A method of controlling a remote control vehicle, wherein the vehicle may feature a proximity sensor that may provide yaw and roll inputs to an attitude control subsystem [Column 5, lines 60-67, Column 6, lines 1-5]. The attitude control subsystem is meant to control the pitch, yaw, or roll orientation of the vehicle [Column 1, lines 23-28]. This may cause the attitude control subsystem to ignore or override commands or other inputs to tilt or vary rotational speeds of flywheels [Column 5, lines 60-67, Column 6, lines 1-5]. These inputs could include the yaw input shown at 808 of FIG. 8, sent by an RF controller/transmitter [Column 5, 60-67] (teleoperation). For example, the attitude control module of the vehicle may be configured to disregard commands to alter the yaw, pitch, or roll of the vehicle until the attitude control module receives a notification from something like a proximity sensor [Column 8, lines 58-67]).
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the invention of Liu with wherein the control system is configured to execute the yaw stabilization for teleoperations system to derive a yaw override command based on the one or more remote operations commands and the at least one sensor, wherein control system applies the yaw override command to replace at least one of the one or more remote operations commands as taught by Beard so as to allow the system to override remote commands that would destabilize the yaw of the vehicle to the point that the yaw stabilization system would not be able to compensate.
	Regarding Claim 15. Liu teaches the method of claim 10.
	Liu does not teach:
	comprising executing, via the control system, the yaw stabilization for teleoperations system to derive a yaw override command based on the one or more remote operations commands and the at least one sensor, and replacing at least one of the one or more remote operations commands with the yaw override command. 
	However, Beard teaches:
	comprising executing, via the control system, the yaw stabilization for teleoperations system to derive a yaw override command based on the one or more remote operations commands and the at least one sensor, and replacing at least one of the one or more remote operations commands with the yaw override command (A method of controlling a remote control vehicle, wherein the vehicle may feature a proximity sensor that may provide yaw and roll inputs to an attitude control subsystem [Column 5, lines 60-67, Column 6, lines 1-5]. The attitude control subsystem is meant to control the pitch, yaw, or roll orientation of the vehicle [Column 1, lines 23-28]. This may cause the attitude control subsystem to ignore or override commands or other inputs to tilt or vary rotational speeds of flywheels [Column 5, lines 60-67, Column 6, lines 1-5]. These inputs could include the yaw input shown at 808 of FIG. 8, sent by an RF controller/transmitter [Column 5, 60-67] (teleoperation). For example, the attitude control module of the vehicle may be configured to disregard commands to alter the yaw, pitch, or roll of the vehicle until the attitude control module receives a notification from something like a proximity sensor [Column 8, lines 58-67]). 
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the invention of Liu with comprising executing, via the control system, the yaw stabilization for teleoperations system to derive a yaw override command based on the one or more remote operations commands and the at least one sensor, and replacing at least one of the one or more remote operations commands with the yaw override command as taught by Beard so as to allow the system to override remote commands that would destabilize the yaw of the vehicle to the point that the yaw stabilization system would not be able to compensate.

Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 10740988 B2 (“Liu”) in combination with Anderson et al. US 20120083947 A1 (“Anderson”) as applied to claim 16 above, and further in view of Erhart et al. US 9789413 B2 (“Erhart”).
	Regarding Claim 16. Liu teaches a computer readable medium comprising instructions (Components of an AV system can include one or more memory (32 of FIG. 1) for storing machine instructions. FIG. 5 shows the architecture of a teleoperation server, which may comprise software loaded on a memory being executed by a processor [Column 22, lines 9-14]. Numeral 536 of FIG. 5 relates to the primitive adjusting process [Column 22, lines 34-40]) that when executed by a processor cause the processor to:
	receive one or more remote operations commands via a communications system included in a vehicle system (A method comprising determining that intervention in an operation of one or more autonomous driving capabilities of a vehicle is appropriate [Claim 1]. A teleoperation system that interacts with an AV system to handle various types of events, or may inhibit the AV from traveling along a planned trajectory [Column 1, lines 15-23]. One or more sensors can be included on the AV for measuring or inferring the AV’s position, linear and angular velocity and acceleration, and heading [Column 11, lines 25-48]. The AV may include a communication element that receives a command from the person to the driving control system for steering, acceleration, and deceleration the vehicle [Column 5, lines 32-43]); 
	execute, via a control system, a yaw stabilization for teleoperations system to derive a filtered yaw command based on the one or more remote operations commands and a at least one sensor signal (A teleoperation server may comprise a trajectory primitive adjusting process to handle the parameters across primitives [Column 22, lines 9-26]. For example, a maximum allowable yaw rotation rate may be configured by the teleoperator, and the primitive adjusting process may automatically modify the entry and exit speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded, which reads on stabilizing the yaw based on one or more remote operations commands and one or more of the sensors listed in Column 11, lines 25-48); and 
	adjust, via the control system, control of the vehicle system based on the filtered yaw command, on the one or more remote operations commands, or on a combination thereof (In some implementations, a teleoperation command may comprise a trajectory without a speed profile, the teleoperation command handling process may, by itself or by invoking the motion planning process, generate a speed profile that leads to safe traversal of the trajectory by considering data from other data sources [Column 27, lines 18-30]. A speed profile may be derived by dynamic programming where velocity constraints are propagated backward from the end to the beginning of the trajectory according to safety and comfort constraints. These constraints would include the primitive adjustments made by the primitive adjusting process in Column 22, lines 9-26, including an automatic modification of the speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded).
	Liu does not teach:
	The computer readable medium is a non-transitory computer readable medium.
	However, Anderson teaches:
	The computer readable medium is a non-transitory computer readable medium (A system for working with remotely operated passenger vehicles, transport vehicles, agricultural machinery, fork lift trucks, etc. [paragraph 2], with various computer-controlled actuation methods to inform, improve, or override a human operator’s steering or brake performance. Active safety systems currently in existence include yaw stability control [paragraph 3]. A Model Predictive Controller (MPC) is an optimal control method typically used to generate an optimal set of control inputs (spanning through a future time horizon) required to track a desired path [paragraph 11]. The MPC path and trajectory planner and the threat assessor and actuator controllers may be microprocessor based and have a central processing unit, and memory (RAM and/or ROM), which means that it can include transitory or non-transitory memory [paragraph 123]).
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the invention of Liu with the computer readable medium is a non-transitory computer readable medium as taught by Anderson so as to allow the AV system to use different types of memory, including non-transitory memory, so as to allow the system to automatically clear outdated information regarding previous travel paths. 
	Regarding Claim 17. Liu in combination with Anderson teaches the non-transitory, computer readable medium of claim 16. 
	Liu also teaches:
	wherein the instructions that when executed by the processor cause the processor to execute, via the control system, the yaw stabilization for teleoperations system comprise instructions that when executed by the processor cause the processor to execute the yaw stabilization for teleoperations system in a background process while receiving the one or more remote operations commands (In some implementations, the method may comprise causing a fallback intervention in the operation of the one or more autonomous driving capabilities of the vehicle [Column 2, lines 13-28]. The fallback intervention may comprise causing the vehicle the vehicle to operate at a reduced velocity, or generating a new trajectory. The teleoperation command handling process handles fallback requests from the teleoperation event handling process based on one or more teleoperation events, teleoperation commands issued by the teleoperator, or both [Column 21, lines 25-39]. This can include a fallback intervention in the operation of the AV based on a determination that such an intervention is appropriate [Claims 1 and 16]. These fallback operations can include, but are not limited to: engaging fully autonomous mode, maintaining a nominal velocity or reducing velocity, continuing on a current trajectory, or planning a new trajectory [Column 18, lines 25-51]. This includes the trajectory adjusting process that may be used to set a maximum yaw rotation rate as described in Column 22, lines 9-26).
	Regarding Claim 18. Liu in combination with Anderson teaches the non-transitory, computer readable medium of claim 16. 
	Liu also teaches:
	wherein the instructions that when executed by the processor cause the processor to adjust, via the control system, control of the vehicle system based on the filtered yaw command, on the one or more remote operations commands, or on the combination thereof, comprise instructions that when executed by the processor cause the processor to apply only the filtered yaw command to adjust the vehicle system (When a maximum allowable yaw rotation rate is being configured by the teleoperator, the primitive adjusting process may automatically modify the entry and exit speed of the primitive to ensure the maximum allowable yaw rotation rate is not exceeded [Column 22, lines 9-26]. Note that while the teleoperator can be a person, teleoperator functions can be performed fully automatically [Column 28, lines 1-4], so the system can even implement adjustment of the vehicle system purely via the yaw filtering command automatically).

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 10740988 B2 (“Liu”) in combination with Anderson et al. US 20120083947 A1 (“Anderson”) as applied to claim 16 above, and further in view of Erhart et al. US 9789413 B2 (“Erhart”).
	Regarding Claim 19. Liu in combination with Anderson teaches the non-transitory, computer readable medium of claim 16. 
	Liu also teaches:
	wherein the yaw stabilization for teleoperations system is configured to derive the filtered yaw command based on a yaw prediction, wherein the yaw prediction is derived via a vehicle model (In some implementations, the AV system monitoring process may detect a failure in the AV system by a model-based approach. When a measurement associated with the current state deviates from its estimate, a system failure may occur. For example, dynamic quantities (e.g., velocity and orientation) of the AV with respect to throttle and steering commands is described in a dynamics model, and the monitoring process uses the dynamics model to estimate the dynamic quantities at time t based on the throttle and steering commands at time t−1. This model can either be hand-designed, identified using system identification approaches, or learned through neural networks [Column 16, lines 55-67, Column 17, lines 1-7]. In at least one embodiment, when a failure process occurs, a fallback request to keep traversing autonomously the current planned trajectory with a reduced velocity, either by invoking a motion panning process or at least requiring perception and sensing processes [Column 19, lines 14-34]).
	Liu does not teach:
	wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction.
	However, Erhart teaches:
	wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction (As shown in FIG. 4, the method of controlling the UAV includes comparing, by the controllers for parameters, a plurality of actual parameters versus a plurality of desired parameters at block 40, then identifying, by the controllers for parameters, correction values for the parameters at block 41, then mixing, by the command mixer, the correction values at block 42, and communicating the mixed values at the at least one command mixer to a corresponding rotor at block 43 [FIGS. 3A-B and 4, Column 7, lines 45-53]).
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the invention of Liu with wherein system is configured to derive the filtered yaw command by applying a compensation factor to the one or more remote operation commands based on a yaw prediction as taught by Erhart so as to apply a compensation amount if the robot is predicted to exceed the yaw threshold of Liu and bring the yaw of the vehicle back down to a tolerable amount. 
	Regarding Claim 20. Liu in combination with Anderson and Erhart teaches the non-transitory, computer readable medium of claim 19. 
	Liu also teaches:
	wherein the vehicle model comprises a physics-based model of the vehicle system configured to derive yaw based on vehicle weight, vehicle speed, sensor data, vehicle geographic location, or a combination thereof (The model can be constructed based on measured qualities of the vehicle including dynamic qualities such as the vehicle’s velocity and orientation, along with past inputs and measurements associated with the current vehicle state [Column 16, lines 55-67, Column 17, lines 1-7]. Measurements of wheel speed can be taken from wheel speed sensors, or engine torque or individual wheel torque sensors can measure information about the vehicle’s torque, along with sensors for linear and angular velocity (yaw) and acceleration [Column 11, lines 25-48], so the model can be based on sensor data as well. The AV system may even apply a driving model trained in a past condition (geographic region, day time, evening time, peak time, etc.) [Column 18, lines 25-31, and Column 18, lines 61-67], so the model can be based on vehicle geographic location as well).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sababha et al. US 20180057163 A1 (“Sababha”), which features an unmanned aerial vehicle that uses command mixers containing yaw correction values to stabilize the yaw of the UAV, and even applying this technique to maintain vehicle stability by adjusting or overriding an operator’s commands if the command would cause the vehicle to exceed an allowable yaw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664